Citation Nr: 1009969	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for right knee mild degenerative joint disease and 
bursitis anserine.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for left knee mild degenerative joint disease.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2005 to 
November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his right and 
left knee disabilities.  He does not think his disabilities 
are adequately compensated by the current rating scheme.  

The Veteran submitted a letter from his private doctor dated 
in March 2008.  In this letter the doctor stated that the 
Veteran may benefit from surgery and indicated that the 
Veteran continued to seek treatment with him.  Private 
treatment records for June 2006 through June 2007 have been 
associated with the file.  The Veteran also sought treatment 
from VA for his knee problems, but there are no treatment 
records dated after October 2007.  The Board notes that VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2008); 38 C.F.R. § 3.159(c)(1) (2009).  As there is an 
indication the Veteran continues to seek treatment for his 
knee conditions and because there are no records in the file 
dated after October 2007 the appeal must be remanded so the 
RO can obtain any further records identified by the Veteran.

The Veteran's most recent VA examination was conducted in 
August 2007.  The Board notes that where an examination is 
completed contemporaneous to the appealed decision, a new 
examination is not required simply because of the passage of 
time since that exam.  See VAOPGCPREC 11-95.  In the 
Veteran's examination no pain was noted on motion in the 
Veteran's left knee.  However, in a letter from the Veteran's 
private doctor dated in March 2008, the Veteran's doctor 
indicates that the Veteran has pain in both his knees.  
VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
While an examination is not required simply due to the 
passage of time, as it has been several years since the 
Veteran was last afforded a VA examination, and because there 
is an indication that the Veteran has pain in both knees, 
which was not noted in the previous examination, the Board 
finds that the Veteran should be afforded a new examination 
to determine the extent of his current disabilities.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim.  Attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran 
following the receipt of any necessary 
authorizations from the Veteran.   
 
2.  Arrange for the Veteran to have an 
appropriate examination to determine the 
current condition of right and left knee 
disabilities.  The claims folder should be 
made available and reviewed by the 
examiner.  Any indicated studies should be 
conducted.  

The examiner should conduct an orthopedic 
examination including range of motion 
tests for the both knees and state whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following should additionally 
be addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-ups 
or when the leg and knee are used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion, and/or no 
limitation of function, such facts must be 
noted in the report. 
 
3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


